[Cite as Disciplinary Counsel v. Marshall, ___ Ohio St.3d ___, 2019-Ohio-3113.]




                       DISCIPLINARY COUNSEL v. MARSHALL.
          [Cite as Disciplinary Counsel v. Marshall, ___ Ohio St.3d ___,
                                    2019-Ohio-3113.]
        (No. 2013-0924—Submitted June 27, 2019—Decided August 2, 2019.)
                        ON APPLICATION FOR REINSTATEMENT.
                                ____________________
         {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Joy Lenore Marshall, Attorney
Registration No. 0073585, last known business address in Columbus, Ohio.
         {¶ 2} The court coming now to consider its order of November 6, 2014,
wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent
from the practice for a period of two years, with one year stayed on conditions,
finds that respondent has substantially complied with that order and with the
provisions of Gov.Bar R. V(24).
         {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio on the condition that she continue to make
restitution payments in accordance with the promissory note executed on July 30,
2019.
         {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
         {¶ 5} For earlier case, see Disciplinary Counsel v. Marshall, 142 Ohio
St.3d 1, 2014-Ohio-4815, 27 N.E.3d 481.
         O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                             ________________________